UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_______________________________
                                )
ELTON WILLIAMS,                 )
                                )
          Plaintiff,            )
                                )
     v.                         )
                                )   Civ. Action No. 14-972 (EGS)
                                )
CAROLYN W. COLVIN,              )
Acting Commissioner of          )
Social Security,                )
                                )
          Defendant.            )
                                )

                       MEMORANDUM OPINION

     Plaintiff Elton Williams (“Mr. Williams”) brings this

action for judicial review of the final decision of the

Commissioner of the Social Security Administration (“the

Commissioner”) denying his claims for Supplemental Security

Income Benefits. Pending before the Court are Mr. Williams’s

Motion for Judgment of Reversal and the Commissioner’s Motion

for Judgment of Affirmance. Docket Nos. 8, 9. Upon consideration

of the parties’ submissions, the administrative record, the

governing statutory and case law, and for the following reasons,

Mr. Williams’s Motion is GRANTED; the Commissioner’s Motion is

DENIED; and this action is remanded to the Commissioner for

further proceedings in accordance with this Memorandum Opinion.
  I.      BACKGROUND

          A. Factual Background

       Elton Williams, born October 18, 1955, is a veteran seeking

Supplemental Security Income (“SSI”) under Title XVI of the

Social Security Act, 42 U.S.C. § 301 et seq. (“the Act”). Mr.

Williams has a high school education and no past relevant work

experience. Administrative Record (“AR”) at 53-54. Mr. Williams

alleges that he is unable to work due to mental health issues

including auditory hallucinations. Id. at 62.

       On April 29, 2011, Mr. Williams was admitted to the

Veteran’s Administration (“VA”) hospital in Washington, DC. AR

at 494. He reported symptoms consistent with depression and

auditory hallucinations instructing him to commit suicide. Id.

at 499. Mr. Williams was hospitalized at the VA until May 17,

2011. Id. at 538. Following his release, he was monitored by the

VA’s suicide prevention program. Id. at 557. Mr. Williams

subsequently reported to the VA for bi-weekly injections of

risperidone, a psychotropic medication, and to participate in

group counseling. Id. at 571, 589. The risperidone injections

helped reduce his auditory hallucinations to non-violent

whispers. Id. at 59-60, 571. On September 19, 2012, upon a

determination that he was no longer considered a high risk, Mr.

Williams was released from the suicide prevention program. Id.

at 619.

                                  2
     Mr. Williams lives with his niece in Southeast Washington,

DC. AR at 53, 60. His daily activities include preparing food

for himself, straitening up the house, and running small errands

for his niece. Id. at 60. Mr. Williams is unable to drive due to

poor vision, but is able to walk and use public transportation.

Id. at 60-61.

       B. Procedural History

     Mr. Williams filed for SSI benefits on February 2, 2011,

alleging disability due to mood swings, paranoia, and bipolar

disorder. 1 AR at 224. The Commissioner denied Mr. Williams’s

claims on August 19, 2011 and denied his request for

reconsideration on January 12, 2012. Id. at 95-97, 102-05. At

Mr. Williams’s request, an Administrative Law Judge (“ALJ”) held

a hearing on his application on April 22, 2013. AR at 49-71. On

April 26, 2013, the ALJ issued a decision finding that Mr.

Williams was not disabled at any time through the date of his

decision. Id. at 28. Mr. Williams’s request for Social Security

Appeals Council review was denied on March 20, 2014, at which

time the ALJ’s determination became the “final decision” of the

Commissioner for the purposes of judicial review. Id. at 1-5;

see also 42 U.S.C. § 405(g). This lawsuit followed.




1 Mr. Williams initially also filed for Disability Insurance
Benefits (“DIB”) pursuant to Title II of the Act, but
subsequently withdrew his request. AR at 12.
                                3
  II.   DISCUSSION

        A. Standard of Review

     Section 405(g) of the Social Security Act provides for

judicial review of “final decisions” of the Commissioner of

Social Security. 42 U.S.C. § 405(g). On review, the court must

uphold the Commissioner’s determination where it is “supported

by substantial evidence” and “not tainted by an error of law.”

Porter v. Colvin, 951 F. Supp. 2d 125, 129 (2013) (citing Smith

v. Bowen, 826 F.2d 1120, 1121 (D.C. Cir. 1987)). “Substantial

evidence” is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Brown v. Bowen, 794
F.2d 703, 705 (D.C. Cir. 1986) (quoting Richardson v. Perales,

402 U.S. 389, 401 (1971)).

     “Even if supported by substantial evidence, however, the

court will not uphold the Commissioner’s findings if the

Commissioner reached them by applying an erroneous legal

standard.” Jackson v. Barnhart, 271 F. Supp. 2d 30, 33 (D.D.C.

2002); see also Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir.

1987) (“A factual finding by the ALJ is not binding if it was

reached by means of an improper standard or misapplication of

the law.”). To determine whether the Commissioner’s decision is

free from legal error and supported by substantial evidence, the

court must “carefully scrutinize the entire record,” but “may

not reweigh the evidence and replace the [Commissioner’s]

                                4
judgment regarding the weight of the evidence with its own.”

Jackson, 271 F. Supp. 2d 30, 34 (citing Davis v. Heckler, 556 F.

Supp. 1193, 1195 (D.D.C. 1983)).

       B. Legal Framework

     To qualify for Supplemental Security Income (“SSI”) under

Title XVI of the Act, the applicant must establish that he is

“disabled” as defined in the Act. 42 U.S.C. § 1382(a)(1).

“Disability” refers to the inability to “engage in any

substantial gainful activity by reason for any medically

determinable physical or mental impairment which . . . has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. 1382c(a)(3)(A).

     The Commissioner has established a five-step sequential

evaluation process for assessing a claimant’s alleged

disability. See 20 C.F.R. § 416.920. The claimant bears the

burden of proof during the first four steps. Id. First, the

claimant must demonstrate that he is not presently engaged in

“substantial gainful work.” 20 C.F.R. § 416.920(b). Second, a

claimant must show that he has a “severe impairment” that

“significantly limits [his] physical or mental ability to do

basic activities.” 20 C.F.R. § 416.920(c). Third, if the

claimant suffers from an impairment that meets or equals an

impairment listed in Appendix 1 to the Commissioner’s



                                   5
regulations, he is deemed disabled, and the inquiry ends. 20

C.F.R. § 416.920(d).

     If the impairment is not one the regulations presume to be

disabling, however, then the evaluation continues to a fourth

step, which requires the claimant to show that he is incapable

of performing work that he has done in the past. 20 C.F.R. §

416.920(e). Once the claimant has carried his burden on the

first four steps, the burden shifts to the Commissioner on step

five to demonstrate that the claimant is able to perform “other

work” based on a consideration of his “residual functional

capacity” (“RFC”), age, education and past work experience. 20

C.F.R. § 416.920(f); see also Brown, 794 F.2d at 706; Davis v.

Astrue, 602 F. Supp. 2d 214, 217 (D.D.C. 2009).

       C. The Commissioner’s Decision

     In this case, the Commissioner, through the ALJ, applied

the five-step analysis and determined, first, that Mr. Williams

had not engaged in substantial gainful activity during the

relevant time period. AR at 14. Second, the ALJ found that Mr.

Williams had “severe impairments” within the meaning of the

regulations – specifically, an affective disorder,

schizophrenia, and visual disturbance. Id. at 14. At step 3 of

the analysis, the ALJ found that Mr. Williams’s impairments,

while severe, were not listed in Appendix 1, nor were they

“medically equal” to any of the presumptively disabling

                                6
impairments. Id. at 15. At step 4, the ALJ determined that Mr.

Williams had no past relevant work experience. Id. at 27.

     Finally, at step 5, upon consideration of his age,

education, work experience, and RFC, the ALJ concluded that Mr.

Williams could perform jobs that exist in significant numbers in

the national economy. Id. In determining Mr. Williams’s RFC, the

ALJ found that while Mr. Williams had the RFC to perform a full

range of work at all exertional levels, he possessed the

following “nonexertional limitations”: (1) Mr. Williams should

not work around dangerous conditions such as machinery or

unprotected heights; (2) Mr. Williams can perform tasks

requiring the ability to remember, understand, and carry out

simple instructions, but cannot perform complex tasks; (3) Mr.

Williams can tolerate only occasional contact with coworkers and

the general public; and (4) Mr. Williams’s limitations in

concentration and focus may cause him to be off task five

percent of the workday. Id. at 16. The ALJ concluded that Mr.

Williams was capable of performing work as a janitor, stock

clerk, or packer. Id. at 26-27.

       D. Mr. Williams’s Motion for Judgment of Reversal

     Mr. Williams argues that the Commissioner’s determination

should be reversed due to an erroneous calculation of his RFC.

Pl.’s Mot. Judg. Rev., Docket No. 8-1 at 3. Mr. Williams alleges

that the ALJ failed to evaluate or consider the opinion of Dr.

                                  7
Sud, one of Mr. Williams’s treating physicians, who concluded

that Mr. Williams was unable to handle stress as his psychotic

symptoms could quickly worsen when stressed. Id. at 6. Mr.

Williams also contends that the ALJ failed to explain how the

evidence supports his RFC assessment and that the ALJ improperly

relied on Mr. Williams’s Global Assessment of Functioning

(“GAF”) scores in determining that he was not disabled. Id. at

11. Each of Mr. Williams’s arguments will be addressed in turn.

               1. The ALJ Erred in Not Considering the Opinion of
                  Dr. Sud

     The D.C. Circuit has made clear that “[b]ecause a

claimant’s treating physicians have great familiarity with his

condition, their reports must be accorded substantial weight.”

Williams v. Shalala, 997 F.2d 1494, 1498 (D.C. Cir. 1993); see

also Gilliland v. Colvin, 67 F. Supp. 3d 308, 314 (D.D.C. 2014).

“A treating physician’s report is binding on the fact-finder

unless contradicted by substantial evidence.” Butler v.

Barnhart, 353 F.3d 992, 1003 (D.C. Cir. 2004). Thus, an “ALJ who

rejects the opinion of a treating physician must explain his or

her reasons for doing so.” Gilliand, 67 F.2d at 1498 (internal

citations and quotations omitted).

     Here, Mr. Williams argues that the ALJ failed to consider,

let alone give substantial weight to, a form questionnaire

completed by Dr. Indu Sud on August 1, 2011. Pl.’s Mot. Judg.


                                8
Rev., Docket No. 8-1 at 6. 2 On the form, Dr. Sud diagnosed Mr.

Williams with “major depression with psychotic features.” Id. at

527. When asked to describe the effect of this diagnosis “on

[Mr. Williams’s] physical/mental ability to perform work-related

activities,” Dr. Sud indicated that Mr. Williams was “[u]nable

to handle stress, can have psychotic symptoms surface quickly

when stress” [sic]. Id. at 528. Mr. Williams argues that by

failing to mention or evaluate the opinion of one of his

treating physicians, the ALJ committed reversible error. Pl.’s

Mot. Judge. Rev., Docket No. 8-1 at 6. The Commissioner does not

dispute that Dr. Sud was one of Mr. Williams’s treating

physicians, nor does the Commissioner dispute that the ALJ

failed to mention or evaluate Dr. Sud’s August 1, 2011 opinion,

rather the Commissioner argues that this failure was harmless

error and does not warrant a remand of this case. Def.’s Mot.

Judg. Aff., Docket No. 9 at 11. The Commissioner argues that

there is no need to remand the case because the three potential

jobs identified for Mr. Williams during Step five of the ALJ’s

analysis – janitor, stock clerk, and packer – are all “low

stress” jobs. Id. at 13-14.




2 The form is a standard questionnaire prepared by the D.C.
Rehabilitation Services Administration: Disability Determination
Division. AR at 527-28.
                                9
     The Commissioner’s argument is unavailing. “[S]tress is not

a characteristic of a job, but instead reflects an individual’s

subjective response to a particular situation.” Lancellotta v.

Sec. Health & Hum. Serv., 806 F.2d 284, 285 (1st Cir. 1986).

Indeed, “the use of the term ‘low stress’ is somewhat of a

misnomer because stress lies in the individual not in the job.”

Clifford v. Apfel, 227 F.3d 863, 868 n.2 (7th Cir. 2000). Social

Security Ruling 85-15 (“SSR 85-15”) states that a person’s

ability to cope with stress in the workplace is a “highly

individualized” condition that requires “thoroughness in

evaluation on an individualized basis” See SSR 85-15 at *5.

Moreover, any limitations created by a person’s response to

stress in the workplace “must be reflected in the RFC

assessment.” See SSR 85-15 at *6.

     In light of this individualized inquiry, the Commissioner

cannot simply declare post hoc that the potential work

identified by the ALJ would be low stress for Mr. Williams. 3 The

Commissioner’s own policy statement indicates that a person’s

ability to handle stress must be evaluated individually and




3 Further, Dr. Sud’s opinion did not state that Mr. Williams
could tolerate low stress work, it stated that Mr. Williams was
“unable to handle stress.” AR at 258. Thus, limiting Mr.
Williams to “low stress” work does not sufficiently address the
limitation identified by Dr. Sud.

                                10
reflected specifically in the individual’s RFC assessment. SSR

85-15 at *5, *6.

     When confronted with Dr. Sud’s opinion indicating that Mr.

Williams was “unable to handle stress,” the ALJ had two options:

(1) reject Dr. Sud’s opinion and provide an explanation for that

rejection, or (2) accept Dr. Sud’s opinion and conduct an

individualized assessment on how stress affects Mr. Williams’s

ability to work. The ALJ did neither. 4 Accordingly, the ALJ’s

decision must be vacated and remanded for further consideration

of Dr. Sud’s opinion in regard to Mr. Williams’s ability to

handle stress.

                 2. The ALJ’s Decision Fails to Explain How His RFC
                    Assessment is Supported by the Evidence

     Next, Mr. Williams argues that the ALJ’s decision fails to

provide a “narrative discussion setting forth how the evidence

supported each conclusion, citing specific medical facts and

nonmedical evidence.” Pl.’s Mot. Judg. Rev., Docket No 8-1 at



4 Alternatively, the Commissioner argues that the ALJ’s failure
to consider Dr. Sud’s August 11, 2011 opinion was harmless
because the ALJ considered Dr. Sud’s treatment notes from
September 22, 2011. Def.’s Mot. Judg. Aff., Docket No. 9 at 11-
12. The Commissioner notes that “[a]part from Dr. Sud’s notation
concerning [Mr. Williams’s] ability to handle stress,” the two
documents from Dr. Sud are nearly identical. The Commissioner’s
concession swallows her argument – the two documents are
different in that only the August opinion provides Dr. Sud’s
opinion on Mr. Williams’s ability to handle stress. Compare AR
527-28 with AR 570-74. Accordingly, the case must be remanded to
allow the ALJ to consider Dr. Sud’s August opinion.
                                 11
10. Specifically, Mr. Williams argues the ALJ did not explain

his basis for the following findings: (1) that Mr. Williams

needed to avoid dangerous conditions; (2) that Mr. Williams was

limited in tasks requiring the ability to understand, remember,

and carry out simple tasks; (3) that Mr. Williams could only

tolerate occasional contact with coworkers, supervisors, and the

general public; and (4) that Mr. Williams would be off-task for

about five percent of the day. Id. The Commissioner counters

that the evidence supports the ALJ’s conclusion, and that while

“the ALJ ideally might have provided additional explanation for

the functional restrictions he found,” any error was harmless.

Def.’s Mot. Judg. Aff., Docket 9 at 16.

     Social Security Ruling 96-8p (“SSR 96-8p”) requires that

the ALJ’s narrative discussion of the claimant’s RFC,

          contain a thorough discussion and analysis
          of the objective medical and other evidence,
          including the individual’s complaints of
          pain and other symptoms and the
          adjudicator’s personal observations, if
          appropriate; a resolution of any
          inconsistencies in the evaluation as a
          whole; and a logical explanation of the
          effects of the symptoms, . . . on the
          individual’s ability to work.

SSR 96-8p at *7 (emphasis added). It is insufficient for the ALJ

to merely list the claimant’s medical history and then

conclusively state the claimant’s RFC; the ALJ must “build an

accurate and logical bridge from the evidence to [his]


                               12
conclusion so that, as a reviewing court, we may assess the

validity of the agency’s ultimate findings and afford a claimant

meaningful judicial review.” Lane-Rauth v. Barnhart, 437 F.

Supp. 2d 63, 67 (D.D.C. 2006) (quoting Scott v. Barnhart, 297
F.3d 589, 595 (7th Cir. 2002)).

     Here, the ALJ’s decision fails to build that logical

bridge. While the ALJ finds four non-exertional limitations on

Mr. Williams’s RFC and follows those findings with a thorough

recitation of Mr. Williams’s testimony and a summary of his

medical history, the ALJ fails to indicate how the evidence

recited supports each of his findings. Without that “logical

bridge” between the evidence and the ALJ’s conclusion, the Court

cannot determine whether the ALJ’s conclusion is supported by

substantial evidence. Lanue-Rauth, 437 F. Supp. 2d at 68

(“Although the court defers to the ALJ’s determination of facts

based on substantial evidence, the court is unable to understand

the ALJ’s route to his conclusions from the ruling in its

current form”).

     The Commissioner seeks to save the ALJ’s decision by

pointing to evidence that may have supported each of the ALJ’s

findings. Def.’s Mot. Judg. Aff., Docket 9 at 15. For instance,

for the ALJ’s first finding, the Commissioner’s motion explains:

          The ALJ’s conclusion that Plaintiff needed
          to avoid dangerous conditions was supported
          by Plaintiff’s report that he was unable to

                                  13
          drive due to his poor vision (and,
          therefore, logically would be unable to
          perform other hazardous activities or deal
          with other hazardous conditions).

Id. However, this explanation never appears in the ALJ’s

opinion. A reviewing court “may not accept appellate counsel’s

post hoc rationalizations for agency action.” Burlington Truck

Lines, Inc. v. United States, 371 U.S. 156, 168 (1962); Snell v.

Apfel, 116 F.3d 128, 134 (2d Cir. 1999). Accordingly, the

Commissioner’s attempt to build a logical bridge post hoc is

insufficient.

     Finally, the Commissioner argues that

          [a]lthough the ALJ ideally might have
          provided additional explanation for the
          functional restrictions that he found,
          procedural perfection in the administrative
          proceedings is not required, and the Court
          should not vacate the judgment of the agency
          unless the substantial rights of a party
          have been affected.

Def.’s Mot. Judg. Aff., Docket No. 9 at 16. The Commissioner

argues there are no grounds to remand the ALJ’s decision because

Mr. Williams “does not point out any limitations that he

believes the ALJ omitted from his RFC findings.” Id. at 14.

     Procedural perfection is not required, but in this case,

Mr. Williams has identified a limitation the ALJ failed to

consider, namely, Mr. Williams’s inability to handle stress.

Accordingly, the ALJ’s failure to set forth a narrative

discussion connecting the evidence to the limitations found was

                               14
not harmless error. On remand, the ALJ must provide his own

explanation of how the evidence supports each of his findings.

                  3. The ALJ’s Use of Mr. Williams’s GAF Scores Was
                     Permissible

     Finally, Mr. Williams argues that the ALJ erroneously

relied on his Global Assessment of Functioning (“GAF”) scores in

determining that he was not disabled. Pl.s’ Mot. Judg. Rev.,

Docket No. 8-1 at 11. The Commissioner replies that Mr.

Williams’s GAF scores were properly considered in conjunction

with the rest of the evidence. Def.’s Mot. Judg. Aff., Docket

No. 9 at 17-18.

     The GAF score is a “subjective determination that

represents the clinician’s judgment of the individual’s overall

level of functioning.” Jones v. Astrue, 619 F.3d 963, 973 (8th

Cir. 2010). The Commissioner has declined to endorse the GAF

scale for “use in the Social Security and SSI disability

programs,” and has indicated that GAF scores have no “direct

correlation to the severity requirements of the mental disorders

listings.” See Wind v. Barnhart, 133 F. App’x 684, 692 n.5 (11th

Cir. 2005) (citing 65 Fed. Reg. 50746, 50764-65 (Aug. 21,

2000)). While an individual’s GAF score is never dispositive of

disability, an ALJ may consider a claimant’s GAF scores as

relevant evidence of the claimant’s general functional




                                  15
abilities. Graham v. Astrue, 385 F. App’x 704, 706 (9th Cir.

2010).

     It was permissible for the ALJ to consider Mr. Williams’s

GAF scores in conjunction with the rest of the evidence. Rather

than relying on the GAF scores alone, the ALJ included Mr.

Williams’s GAF scores as part of the discussion of his medical

history. This alone is not grounds for remand. In light of the

errors noted above, however, it is nonetheless necessary to

remand this action to the ALJ for further proceedings.

  III. CONCLUSION

     For the foregoing reasons, Mr. Williams’s motion for

judgment of reversal is GRANTED; the Commissioner’s motion for

judgment of affirmance is DENIED; and the matter is remanded to

the Social Security Administration for further proceedings

consistent with this Memorandum Opinion. A separate order

accompanies this Memorandum Opinion.



Signed:   Emmet G. Sullivan
          United States District Judge
          September 30, 2015.




                               16